NO. 12-10-00165-CR

                       IN THE COURT OF APPEALS

             TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

MIKEAL JAVONY PHILLIPS,                          §           APPEAL FROM THE 2ND
APPELLANT

V.                                               §           JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §           CHEROKEE COUNTY, TEXAS


                                  MEMORANDUM OPINION
       Mikeal Javony Phillips appeals from his conviction for possession of a controlled
substance. In one issue, Appellant argues that the trial court erred in overruling his motion to
suppress evidence. We affirm.


                                          BACKGROUND
       According to the evidence admitted at the hearing on Appellant’s motion to suppress, a
Cherokee County sheriff’s deputy pulled Appellant over after he observed him operating his
vehicle without a front license plate. The deputy soon learned that Appellant’s driver’s license
was suspended and placed him under arrest. A search of the vehicle revealed several controlled
substances, which resulted in charges being filed against Appellant for possession of a controlled
substance.
       Appellant filed a motion to suppress. At the hearing, Appellant argued that there was a
license plate on the front dashboard of the car he was driving and that even if the initial stop was
valid, the deputy should have stopped his investigation once he learned that Appellant had the
required license plate. The trial court overruled Appellant’s motion. Following that ruling,
Appellant and the State reached a plea agreement where Appellant would be sentenced to
imprisonment for seven years in exchange for his plea of guilty. The trial court accepted that
agreement and sentenced Appellant accordingly. This appeal followed.




                                                 1
                                      FRONT LICENSE PLATE
       In a single issue, Appellant argues that the trial court should have suppressed the evidence
because the deputy sheriff’s continuation of his investigation after he learned or should have
learned that Appellant had a front license plate was unreasonable.
Standard of Review and Applicable Law
       Generally, we review a trial court’s ruling on a motion to suppress for an abuse of
discretion. See Rocha v. State, 16 S.W.3d 1, 12 (Tex. Crim. App. 2000); see also Ramos v. State,
245 S.W.3d 410, 418 (Tex. Crim. App. 2008). An appellate court must view the evidence in the
light most favorable to the trial court’s ruling. See State v. Kelly, 204 S.W.3d 808, 818 (Tex.
Crim. App. 2006). We afford almost total deference to a trial court’s determination of historical
facts. See Montanez v. State, 195 S.W.3d 101, 109 (Tex. Crim. App. 2006). We do not engage
in our own factual review; we determine only whether the record supports the trial court’s ruling.
See Rocha, 16 S.W.3d at 12.
       An officer may initiate a traffic stop if he has a reasonable basis for suspecting that a person
has committed a traffic offense. Whren v. United States, 517 U.S. 806, 810, 116 S. Ct. 1769,
1772, 135 L. Ed. 2d 89 (1996); Garcia v. State, 827 S.W.2d 937, 944 (Tex. Crim. App. 1992). In
addition, an officer may conduct a temporary detention if the officer has reasonable suspicion to
believe that a person is violating the law. See Ford v. State, 158 S.W.3d 488, 492 (Tex. Crim.
App. 2005).    Reasonable suspicion is dependent upon both the content of the information
possessed by the police and its degree of reliability. See Alabama v. White, 496 U.S. 325, 330,
110 S. Ct. 2412, 2416-17, 110 L. Ed. 2d 301 (1990). Generally, evidence must be suppressed if it
is gathered as a result of an illegal detention. See Terry v. Ohio, 392 U.S. 1, 12, 88 S. Ct. 1868,
1875, 20 L. Ed. 2d 889 (1968).
Analysis
       Texas law makes it an offense to operate a vehicle on a public highway without displaying
two license plates, one on the front and one on the rear of a vehicle. See TEX. TRANSP. CODE ANN.
§ 502.404(a) (Vernon Supp. 2010). To the trial court and on appeal, Appellant made the
then–plausible argument that he had been in compliance with the law when the sheriff’s deputy
stopped him because he had a license plate in the front window of his car. The argument was
based on State v. Losoya, 128 S.W.3d 413, 416 (Tex. App.–Austin 2004, pet. ref’d), where the
court held that display of a license plate in the front window of a vehicle complied with Section
502.404(a).
       Appellant acknowledged in his brief that the Amarillo Court of Appeals had held to the
contrary in Spence v. State, 296 S.W.3d 315 (Tex. App.–Amarillo 2009) and that the court of
criminal appeals had granted a petition for discretionary review in that case. In an opinion that

                                                  2
became final after Appellant submitted his brief, the court of criminal appeals overruled Losoya
and held that Section 502.404(a) requires that a license plate “be displayed at the foremost part or
front of a vehicle, most commonly the front bumper.” See Spence v. State, 325 S.W.3d 646, 648
(Tex. Crim. App. 2010). The court granted review in the Spence case to resolve the conflict
between the Amarillo and Austin courts of appeals. Id.
         The court of criminal appeals overturned the case on which Appellant’s argument depends.
Appellant’s argument is that the deputy sheriff should have left when he realized Appellant had not
committed a traffic offense. Without parsing that argument any more than is necessary, the
Spence decision makes it plain that Appellant did commit an offense by operating a vehicle that
did not have a license plate on the foremost part of the front of his vehicle. Therefore, the trial
court did not err in overruling Appellant’s motion to suppress, and we overrule Appellant’s sole
issue.


                                                    DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the judgment of the trial court.


                                                                JAMES T. WORTHEN
                                                                   Chief Justice



Opinion delivered June 15, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           3